

114 S728 IS: Sober Truth on Preventing Underage Drinking Reauthorization Act
U.S. Senate
2015-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 728IN THE SENATE OF THE UNITED STATESMarch 12, 2015Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for programs and activities with respect to the prevention of underage drinking.
	
 1.Short titleThis Act may be cited as the Sober Truth on Preventing Underage Drinking Reauthorization Act or the STOP Act. 2.Amendment to the Public Health Service ActSection 519B of the Public Health Service Act (42 U.S.C. 290bb–25b) is amended by striking subsections (a) through (f) and inserting the following:
			
 (a)DefinitionsFor purposes of this section: (1)The term alcohol beverage industry means the brewers, vintners, distillers, importers, distributors, and retail and online outlets that sell or serve beer, wine, or distilled spirits.
 (2)The term school-based prevention means programs that are institutionalized and run by staff members or school-designated persons or organizations in any grade of school, kindergarten through 12th grade.
 (3)The term youth means persons under the age of 21. (b)Sense of congressIt is the sense of Congress that:
 (1)A multi-faceted effort is needed to more successfully address the problem of underage drinking in the United States. A coordinated approach to prevention, intervention, treatment, enforcement, and research is key to making progress. This section recognizes the need for a focused national effort, and addresses particulars of the Federal portion of that effort, as well as Federal support for State activities.
 (2)The Secretary should continue to conduct research and collect data on the short and long-range impact of alcohol use and abuse upon adolescent brain development and other organ systems.
 (3)States and communities, including colleges and universities, are encouraged to adopt comprehensive approaches to preventing alcohol abuse, including—
 (A)evidence-based screening, programs, and curricula; (B)brief intervention strategies;
 (C)consistent policy enforcement; and (D)science-based strategies to reduce underage drinking.
 (4)Public health groups, consumer groups, and the alcohol beverage industry should continue and expand evidence-based efforts to prevent and reduce underage drinking.
 (5)The entertainment industries have a powerful impact on youth and should use rating systems and marketing codes to reduce the likelihood that underage audiences will be exposed to movies, recordings, television programs, or other digital media with unsuitable alcohol content.
 (6)The National Collegiate Athletic Association, its member colleges and universities, and athletic conferences should affirm a commitment to a policy of discouraging alcohol use among underage students and other young fans.
 (7)Alcohol is a unique product and should be regulated differently than other products by the States and Federal Government. States have primary authority to regulate alcohol distribution and sale, and the Federal Government should support and supplement these State efforts. States also have a responsibility to fight youth access to alcohol and reduce underage drinking. Continued State regulation and licensing of the manufacture, importation, sale, distribution, transportation, and storage of alcoholic beverages are clearly in the public interest and are critical to promoting responsible consumption, preventing illegal access to alcohol by persons under 21 years of age from commercial and non-commercial sources, maintaining industry integrity and an orderly marketplace, and furthering effective State tax collection.
 (8)Section 158 of title 23, United States Code (commonly known as the National Minimum Drinking Age Act of 1984) has been a remarkably effective public health and safety policy, as evidenced by the fact that the percentage of 12th graders who have drunk alcohol in the past month has fallen by one-third since the enactment of such law.
 (9)The National Minimum Drinking Age Act of 1984 has been significantly effective in reducing drinking and driving traffic fatalities, as the National Highway Traffic Safety Administration estimates that the law has saved over 28,000 lives since 1975.
 (10)Community awareness, support, and mobilization provide an important context for the effective enforcement of the age 21 minimum drinking law.
					(c)Interagency coordinating committee; annual report on State underage drinking prevention and
			 enforcement activities
					(1)Interagency coordinating committee on the prevention of underage drinking
 (A)In generalThe Secretary, in collaboration with the Federal officials specified in subparagraph (B), shall continue to support and enhance the efforts of the interagency coordinating committee, that began operating in 2004, focusing on underage drinking (referred to in this subsection as the Committee).
 (B)Other agenciesThe officials referred to in subparagraph (A) are the Secretary of Education, the Attorney General, the Secretary of Transportation, the Secretary of the Treasury, the Secretary of Defense, the Surgeon General, the Director of the Centers for Disease Control and Prevention, the Director of the National Institute on Alcohol Abuse and Alcoholism, the Administrator of the Substance Abuse and Mental Health Services Administration, the Director of the National Institute on Drug Abuse, the Assistant Secretary for Children and Families, the Director of the Office of National Drug Control Policy, the Administrator of the National Highway Traffic Safety Administration, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Chairman of the Federal Trade Commission, and such other Federal officials as the Secretary of Health and Human Services determines to be appropriate.
 (C)ChairThe Secretary of Health and Human Services shall serve as the chair of the Committee. (D)DutiesThe Committee shall guide policy and program development across the Federal Government with respect to underage drinking, provided, however, that nothing in this section shall be construed as transferring regulatory or program authority from an Agency to the Committee.
 (E)ConsultationsThe Committee shall actively seek the input of and shall consult with all appropriate and interested parties, including States, public health research and interest groups, foundations, and alcohol beverage industry trade associations and companies.
						(F)Annual report
 (i)In generalThe Secretary, on behalf of the Committee, shall annually submit to Congress a report that summarizes—
 (I)all programs and policies of Federal agencies designed to prevent and reduce underage drinking, focusing particularly on programs and policies that support the adoption and enforcement of State policies designed to prevent and reduce underage drinking as specified in paragraph (2);
 (II)the extent of progress in preventing and reducing underage drinking at State and national levels; (III)data that the Secretary shall collect with respect to the information specified in clause (ii); and
 (IV)such other information regarding underage drinking as the Secretary determines to be appropriate. (ii)Certain informationThe report under clause (i) shall include information on the following:
 (I)Patterns and consequences of underage drinking as reported in research and surveys, such as Monitoring the Future, Youth Risk Behavior Surveillance System, the National Survey on Drug Use and Health, and the Fatality Analysis Reporting System.
 (II)Measures of the availability of alcohol from commercial and non-commercial sources to underage populations.
 (III)Measures of the exposure of underage populations to messages regarding alcohol in advertising and the entertainment media.
 (IV)Surveillance data, including information on the onset and prevalence of underage drinking, consumption patterns, beverage preferences, prevalence of drinking among students at institutions of higher education, correlations between adult and youth drinking, and the means of underage access, including trends over time for such surveillance data. The Secretary shall develop a plan to improve the collection, measurement, and consistency of reporting Federal underage alcohol data.
 (V)Any additional findings resulting from research conducted or supported under subsection (f). (VI)Evidence-based best practices to prevent and reduce underage drinking including a review of the research literature related to State laws, regulations, and policies designed to prevent and reduce underage drinking, as described in paragraph (2)(B)(i).
								(2)Annual report on State underage drinking prevention and enforcement activities
						(A)In general
 (i)Annual reportsThe Secretary shall, with input and collaboration from other appropriate Federal agencies, States, Indian tribes, territories, and public health, consumer, and alcohol beverage industry groups, annually issue a report on the performance of each State in enacting, enforcing, and creating laws, regulations, and policies to prevent or reduce underage drinking based on an assessment of best practices developed pursuant to paragraph (1)(F)(ii)(VI) and subparagraph (B)(i). For purposes of this paragraph, each such report, with respect to a year, shall be referred to as the State Report.
 (ii)Use of State reportsEach State Report shall be designed as a resource tool for Federal agencies assisting States in underage drinking prevention efforts, State public health and law enforcement agencies, State and local policymakers, and underage drinking prevention coalitions, including such coalitions receiving grants under subsection (e)(1).
							(B)State Report performance measures and content
 (i)In generalThe Secretary shall develop, in consultation with the Committee, a set of measures to be used in preparing the report on best practices with respect to State laws, regulations, policies, and enforcement practices.
 (ii)State report contentEach State Report shall include updates on State laws, regulations, and policies, including the following:
 (I)Whether the State has comprehensive anti-underage drinking laws such as for the illegal sale, purchase, attempt to purchase, consumption, or possession of alcohol; illegal use of fraudulent identifications; illegal furnishing or obtaining of alcohol for an individual under 21 years; the degree of strictness of the penalties for such offenses; and the prevalence of the enforcement of each of these infractions.
 (II)Whether the State has comprehensive liability statutes pertaining to underage access to alcohol such as dram shop, social host, and house party laws, and the prevalence of enforcement of each of these laws.
 (III)Whether the State encourages and conducts comprehensive enforcement efforts to prevent underage access to alcohol at retail outlets, such as random compliance checks and shoulder tap programs, and the number of compliance checks within alcohol retail outlets measured against the number of total alcohol retail outlets in each State, and the result of such checks.
 (IV)Whether the State encourages training on the proper selling and serving of alcohol for all sellers and servers of alcohol as a condition of employment.
 (V)Whether the State has policies and regulations with regard to direct sales to consumers and home delivery of alcoholic beverages.
 (VI)Whether the State has programs or laws to deter adults from purchasing alcohol for minors, and the number of adults targeted by these programs.
 (VII)Whether the State has enacted graduated drivers licenses and the extent of those provisions. (iii)Additional categoriesIn addition to the updates of State laws, regulations, and policies described in clause (ii), the Secretary shall consider—
 (I)whether States have adopted laws, regulations, and policies that deter underage alcohol use, as described in the 2007 report of the Surgeon General entitled, Call to Action To Prevent and Reduce Underage Drinking, including restrictions on low-price, high-volume drink specials, and wholesaler pricing provisions;
 (II)whether States have adopted laws, regulations, and policies designed to reduce alcohol advertising messages attractive to youth and youth exposure to alcohol advertising and marketing in measured and unmeasured media;
 (III)whether States have laws and policies that promote underage drinking prevention policy development by local jurisdictions;
 (IV)whether States have adopted laws, regulations, and policies to restrict youth access to alcoholic beverages that may pose special risks to youth, including alcoholic mists, gelatins, freezer pops, pre-mixed caf­fein­at­ed alcoholic beverages, and flavored malt beverages;
 (V)whether States have adopted uniform best practices protocols for conducting compliance checks and shoulder tap programs; and
 (VI)whether States have adopted uniform best practices penalty protocols for violations of laws prohibiting retail licensees from selling or furnishing of alcohol to minors.
 (iv)Uniform data systemFor performance measures related to enforcement of underage drinking laws as described in clauses (ii) and (iii), the Secretary shall develop and test a uniform data system for reporting State enforcement data, including the development of a pilot program for this purpose. The pilot program shall include procedures for collecting enforcement data from both State and local law enforcement jurisdictions.
 (3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for each of the fiscal years 2016 through 2019.
					(d)National media campaign To prevent underage drinking
 (1)In generalThe Secretary, in consultation with the National Highway Traffic Safety Administration, shall develop an intensive, multifaceted, adult-oriented national media campaign to reduce underage drinking by influencing attitudes regarding underage drinking, increasing the willingness of adults to take action to reduce underage drinking, and encouraging public policy changes known to decrease underage drinking rates.
 (2)PurposesThe purposes of the national media campaign described in this section shall be to— (A)instill a broad societal commitment to reduce underage drinking;
 (B)increase specific actions by adults that are meant to discourage or inhibit underage drinking; and (C)decrease adult conduct that tends to facilitate or condone underage drinking.
 (3)Developmental phaseIn preparation for the national media campaign described in this subsection, the Secretary shall conduct, in consultation with appropriate Federal agencies and outside experts, including in marketing, public relations, mass media campaigns, parenting, and alcohol use and abuse, a developmental phase to test specific campaign features prior to beginning an intensive national strategy. This phase shall include research and testing, limited to a period not to exceed 2 years, to determine the following:
 (A)Promising messages to promote public opinion change. (B)Appropriate channels for reaching target audiences.
 (C)Appropriate timing and weight for utilizing such promising messages and media channels. (D)Methods for linking the campaign to local, State, and national policy changes affecting underage drinking, if adopted.
 (E)Productive collaborative partnerships with national and local organizations. (4)ComponentsWhen implementing the national media campaign described in this subsection, the Secretary shall—
 (A)educate the public about the public health and safety benefits of evidence-based policies to reduce underage drinking, including minimum legal drinking age laws, and build public and parental support for and cooperation with enforcement of such policies;
 (B)educate the public about the negative consequences of underage drinking; (C)promote specific actions by adults that are meant to discourage or inhibit underage drinking, including positive behavior modeling, general parental monitoring, and consistent and appropriate discipline;
 (D)discourage adult conduct that tends to facilitate underage drinking, including the hosting of underage parties with alcohol and the purchasing of alcoholic beverages on behalf of underage youth;
 (E)establish collaborative relationships with local and national organizations and institutions to further the goals of the campaign and assure that the messages of the campaign are disseminated from a variety of sources;
 (F)conduct the campaign through multi-media sources; and (G)conduct the campaign with regard to changing demographics and cultural and linguistic factors.
 (5)Consultation requirementIn developing and implementing the national media campaign described in this subsection, the Secretary shall—
 (A)consider recommendations for reducing underage drinking published by the National Academy of Sciences; and
 (B)consult with interested parties including medical, public health, and consumer and parent groups, law enforcement, institutions of higher education, community organizations and coalitions, and other stakeholders supportive of the goals of the campaign.
 (6)Annual reportBeginning 1 year after the date of the enactment of the Sober Truth on Preventing Underage Drinking Reauthorization Act, the Secretary shall produce an annual report on the progress of the development or implementation of the media campaign described in this subsection, including expenses and projected costs, and, as such information is available, report on the effectiveness of such campaign in affecting adult attitudes toward underage drinking and adult willingness to take actions to decrease underage drinking.
 (7)Research on youth-oriented campaignThe Secretary may, based on the availability of funds, conduct research on the potential success of a youth-oriented national media campaign to reduce underage drinking. The Secretary shall report any such results to Congress with policy recommendations on establishing such a campaign.
 (8)AdministrationThe Secretary may enter into a subcontract with another Federal Agency to delegate the authority for execution and administration of the adult oriented national media campaign.
 (9)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year 2016 and such sums as necessary for each of the fiscal years 2017 through 2019.
					(e)Community-Based programs To prevent underage drinking
					(1)Community-based coalition enhancement grants to prevent underage drinking
 (A)Authorization of programIf the Administrator determines that the Department of Health and Human Services is not otherwise conducting activities described in this subsection, the Administrator, in consultation with the Director of the Office of National Drug Control Policy, shall award enhancement grants to eligible entities to design, implement, evaluate, and disseminate comprehensive strategies to maximize the effectiveness of community-wide approaches to preventing and reducing underage drinking.
 (B)PurposesThe purposes of this paragraph are to— (i)prevent and reduce alcohol use among youth in communities throughout the United States;
 (ii)serve as a catalyst for increased citizen participation and greater collaboration among all sectors and organizations of a community that first demonstrates a long-term commitment to reducing alcohol use among youth;
 (iii)implement state-of-the-art sci­ence-based strategies to prevent and reduce underage drinking by changing local conditions in communities; and
 (iv)enhance, but not supplant, effective local community initiatives for preventing and reducing alcohol use among youth.
 (C)ApplicationAn eligible entity desiring an enhancement grant under this paragraph shall submit an application to the Administrator at such time, and in such manner, and accompanied by such information as the Administrator may require in accordance with the purposes described in subparagraph (B). Each application shall include—
 (i)a complete description of the existing underage alcohol use prevention initiatives of the entity and how the grant will appropriately enhance the focus on underage drinking issues; or
 (ii)a complete description of the existing initiatives of the entity, and how the entity will use the grant to enhance those initiatives by adding a focus on underage drinking prevention.
 (D)Uses of fundsEach eligible entity that receives a grant under this paragraph shall use the grant funds to carry out the activities described in the application submitted pursuant to subparagraph (C) and obtain specialized training and technical assistance by the entity awarded a grant under section 4 of Public Law 107–82, as amended (21 U.S.C. 1521 note), reauthorizing the Drug-Free Communities Support Program. Grants under this paragraph shall not exceed $50,000 per year and may not exceed 4 years.
 (E)Supplement not supplantGrant funds provided under this paragraph shall be used to supplement, but not supplant, Federal and non-Federal funds available for carrying out the activities described in this paragraph.
 (F)EvaluationGrants under this paragraph shall be subject to the same evaluation requirements and procedures as the evaluation requirements and procedures imposed on recipients of drug free community grants.
 (G)DefinitionsFor purposes of this paragraph, the term eligible entity means an organization that, at the time of application for a grant, is receiving or has received grant funds under chapter 2 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et seq.).
 (H)Administrative expensesNot more than 6 percent of a grant under this paragraph may be expended for administrative expenses.
 (I)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph $6,000,000 for each of the fiscal years 2016 through 2019.
						(2)Grants for partnerships between community coalitions and institutions of higher education
 (A)Authorization of programThe Administrator, in coordination with the Director of the Office of National Drug Control Policy, may make grants to eligible entities to enable the entities to prevent, and reduce the rate of, underage alcohol consumption, including binge drinking among students at institutions of higher education.
 (B)PurposesThe purposes of this paragraph are to— (i)prevent and reduce alcohol use among underage students at institutions of higher education and the surrounding community;
 (ii)strengthen collaboration among communities and institutions of higher education; and (iii)disseminate to institutions of higher education timely information regarding state-of-the-art science-based strat­e­gies to prevent and reduce underage drinking by changing local conditions at institutions of higher education and in the surrounding community.
 (C)ApplicationsAn eligible entity that desires to receive a grant under this paragraph shall submit an application to the Administrator at such time, in such manner, and accompanied by such information as the Administrator may require.
 (D)CriteriaAs part of an application for a grant under this paragraph, the Administrator shall require an eligible entity to demonstrate—
 (i)the active participation of one or more institutions of higher education in the relevant eligible entity coalition;
 (ii)a description of how the eligible entity will work with one or more institutions of higher education to target underage students;
 (iii)a description of how the eligible entity intends to ensure that it has a partnership with one or more institutions of higher education and how it intends to implement the purpose of this section and move toward indicators described in subparagraph (F);
 (iv)a list of the members of each local coalition and institution of higher education that will be involved in the work of the eligible entity;
 (v)the implementation of state-of-the-art science-based strategies to prevent and reduce underage drinking by changing local conditions at institutions of higher education and in the surrounding community;
 (vi)the anticipated impact of funds provided under this paragraph in preventing and reducing the rates of underage alcohol use;
 (vii)outreach strategies, including ways in which the eligible entity proposes to— (I)reach out to students and community stakeholders;
 (II)promote the purpose of this paragraph; (III)address the range of needs of underage students and the surrounding communities;
 (IV)address community policies affecting underage students regarding alcohol use; and (V)implement other science-based strategies to reduce underage drinking; and
 (viii)such additional information as required by the Administrator. (E)Uses of fundsEach eligible entity that receives a grant under this paragraph shall use the grant funds to carry out the activities described in the application pursuant to subparagraph (D). Grants under this paragraph shall not exceed $100,000 per year and may not exceed 4 years.
 (F)AccountabilityOn the date on which the Administrator first publishes a notice in the Federal Register soliciting applications for grants under this paragraph, the Administrator shall include in the notice achievement indicators for the program authorized under this paragraph. The achievement indicators shall be designed to—
 (i)measure the impact that the coalition assisted under this paragraph is having on the institution of higher education and the surrounding communities, including changes in the number of incidents of any kind in which students have abused alcohol or consumed alcohol while under the age of 21 (including violations, physical assaults, sexual assaults, reports of intimidation, disruptions of school functions, disruptions of student studies, mental health referrals, illnesses, alcohol-related transports to emergency departments, or deaths); and
 (ii)provide such other measures of program impact as the Administrator determines appropriate. (G)Supplement not supplantGrant funds provided under this paragraph shall be used to supplement, and not supplant, Federal and non-Federal funds available for carrying out the activities described in this paragraph.
 (H)DefinitionsFor purposes of this paragraph: (i)Eligible entityThe term eligible entity means an organization that—
 (I)on or before the date of submitting an application for a grant under this subsection is receiving or has received grant funds under the chapter 2 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1521 et seq.);
 (II)can provide evidence of preexisting involvement of one or more institutions of higher education; and
 (III)has a documented strategy to prevent and reduce underage drinking by students at institutions of higher education as part of its multi-sector, community-based strategy.
 (ii)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (iii)Surrounding communityThe term surrounding community means the community— (I)that surrounds an institution of higher education;
 (II)where the students from the institution of higher education take part in the community; and (III)where students from the institution of higher education live in off-campus housing.
 (I)Administrative expensesNot more than 6 percent of a grant under this paragraph may be expended for administrative expenses.
 (J)Authorization of appropriationsThere are authorized to be appropriated to carry out this paragraph $2,500,000 for fiscal year 2016, and $2,500,000 for each of the fiscal years 2017 through 2019.
						(f)Reducing underage drinking through screening and brief intervention
 (1)Grants to pediatric health care providers to reduce underage drinkingThe Secretary, acting through the Administrator, shall make one or more grants to professional pediatric provider organizations to increase among the members of such organizations effective practices to reduce the prevalence of alcohol use among individuals under the age of 21, including college students.
 (2)PurposesGrants under this subsection shall be made to promote the practices of— (A)screening youth for alcohol use;
 (B)offering brief interventions to youth to discourage such use; (C)educating parents about the dangers of and methods of discouraging such use;
 (D)diagnosing and treating alcohol abuse disorders; and (E)referring patients, when necessary, to other appropriate care.
 (3)Use of fundsAn organization receiving a grant under this subsection may use such funding to promote the practices specified in paragraph (2) among its members by—
 (A)providing training to health care providers; (B)disseminating best practices, including culturally and linguistically appropriate best practices, and developing, printing, and distributing materials; and
 (C)offering other activities approved by the Secretary. (4)ApplicationAn organization desiring a grant under this subsection shall submit an application to the Secretary at such time, and in such manner, and accompanied by such information as the Secretary may require. Each application shall include—
 (A)a description of the organization and how its members are qualified to provide the services specified in paragraph (2);
 (B)a description of activities to be completed; and (C)a timeline for the completion of such activities.
 (5)DefinitionsFor the purpose of this subsection: (A)The term pediatric health care provider means a provider of primary health care to individuals under the age of 21.
 (B)The term professional pediatric provider organization means a national organization whose members consist primarily of pediatric health care providers. (C)The term alcohol education means evidence-based education about the effects of alcohol use and abuse on youth and adults.
 (D)The term screening and brief intervention means using validated patient interview techniques to identify and assess the existence and extent of alcohol use, then providing brief advice and other brief motivational enhancement techniques designed to increase patient insight regarding their own alcohol use and any realized or potential consequences of the behavior, as well as to effect the desired related behavioral change.
 (E)The term caregivers means, with respect to a child or adolescent, the parents, family members, or legal guardians of the child or adolescent.
 (6)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $3,000,000 for each of the fiscal years 2016 through 2019.
					(g)Data collection and research
 (1)Additional research on underage drinkingThe Secretary shall, subject to the availability of appropriations, collect data, and conduct or support research that is not duplicative of research currently being conducted or supported by the Department of Health and Human Services, on underage drinking, to accomplish the following:
 (A)Improve data collection in support of evaluation of the effectiveness of comprehensive community-based programs or strategies and statewide systems to prevent and reduce underage drinking, across the underage years from early childhood to age 21, such as programs funded and implemented by government entities, public health interest groups and foundations, and alcohol beverage companies and trade associations, through the development of models of State-level epidemiological surveillance of underage drinking by funding in States or large metropolitan areas new epidemiologists focused on excessive drinking including underage alcohol use.
 (B)Obtain and report more precise information on the scope of the underage drinking problem and patterns of underage alcohol consumption, including improved knowledge about the problem and progress in preventing, reducing, and treating underage drinking, and information on the rate of exposure of youth to advertising and other media messages encouraging and discouraging alcohol consumption.
 (C)Synthesize, expand on, and widely disseminate existing research on effective strategies for reducing underage drinking, including translational research, and make such research easily accessible to the general public.
 (D)Improve and conduct public health surveillance on alcohol use and alcohol-related conditions in States by increasing the use of surveys, such as the Behavioral Risk Factor Surveillance System, to monitor binge and excessive drinking and related harms among individuals who are at least 18 years of age, but not more than 20 years of age, including harm caused to self or others as a result of alcohol use that is not duplicative of research otherwise conducted or supported by the Department of Health and Human Services.
 (2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $4,500,000 for each of the fiscal years 2016 through 2019..
 3.Prohibition on powdered alcoholTitle I of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.) is amended by adding at the end the following:
			
				118.Powdered alcohol
 (a)Designation of certain chemicalsThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, in consultation with the Secretary of the Treasury, shall by rule designate any chemical that may be used to convert alcohol in liquid form to alcohol in powder form.
					(b)Prohibited activity
 (1)DefinitionIn this section, the term powdered alcohol means any alcohol combined with a chemical designated under subsection (a). (2)OffenseIt shall be unlawful to make, sell, distribute, or possess powdered alcohol.
 (3)PenaltyAny person who violates paragraph (2) shall be fined not more than $5,000, imprisoned for not more than 1 year, or both..